Broyles, C. J.
1. The defendant, upon the hearing of his motion for a continuance on account of an absent witness, not showing that the witness had been subpoenaed, or that he expected to have the testimony of the witness at the next term of the court, the court did not err in overruling the motion.
2. There being both direct and circumstantial evidence connecting the defendant with the transaction charged, the court did not err, in the absence of a timely written request, in failing to instruct the jury upon the law of circumstantial evidence.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.